Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-9, 15, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuluage (US 2013/0150729).
Regarding claims 1-4 and 21, Zuluage discloses and teaches a surgical device including a probe (Fig 4, 0053-0054) with probe detector in the distal end of the probe (222,224 Fig 3, 0055) which is designed to detect diseased tissues, a set of controls located in a proximal region of the probe to allow for changing parameters of the probe detector (Fig 4, 0055, 0065-0067, 0040) and a data processor for processing data associated with the probe detector and the set of operable controls (0057, 0065, Fig 1, 0040-0041, control system). 
Zuluage additionally includes an exterior shell casing including 1st and 2nd regions, wherein there exists an opening at one end of the second region (0057-0060) and an interior cavity of a size and shape to fit the probe within the shell casing that positions the probe (Fig 4, 0053-0054 detector in the first region and positions the operable controls in the second region (0054-0060, Fig 4, 8), including an interface which allows for use of the controls through the shell casing (Fig 4, 8 element 150) while the first region is configured to be inserted into an incision of a body (Fig 1-5, 0032, 0004). 
Finally, Zuluage discloses an end cap attachable to the exterior shell in order to close the opening (Fig 7, 140, 0056), the shell casing and the end cap being sterile on an outer surface (005, 0032, 0079), the shell casing including a guide with funnel shape (Fig 4, element 100), and the control interface including a flexible membrane that aligns with the operable controls to allow for actuation thereof by tactile interaction (element 152, 154 (flex layer) Fig 8-10, 0057).

It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to have substituted the equal form of a radial or other projection element with the radially inward-extending switch actuation bar of Zuluage for the exact same purpose of activating controls through the exterior shell/casing. 


Regarding claims 6-9, and 15, Zuluage describes a device including a second region of the shell casing which includes a handle portion around the control location (Fig 4, element 100), the shell casing including a biocompatible material like polycarbonate or polysulfone material (0036), the probe/casing including an alignment marker to align the portions of the device with one-another (element 162, 226, 160, Fig 4-5, 0060, 0056) such that a proper orientation of probe and casing is made (Fig 4-5), and a locking element to prevent reuse of the shell casing or end cap of the device (0080, 0052).
.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuluage (‘729, above) in view of Robinson (US 2013/0116771). Zuluage discloses what is listed above, but fails to expressly disclose and teach the guide fixture being reversibly attachable to the interior cavity to allow for position in the interior cavity proximate the opening and removable prior to closing the shell casing with the end cap.  Attention is directed to the reference to Robinson which discloses and teaches a removable funnel device, akin the funnel system of Zuluage (100, Fig 4), which is removable for insertion of a medical device into the sheath (108, 0102-0103). It would have been obvious to one of ordinary skill in the art to utilize such a removable funnel device to ease insertion and removal of the device into the funnel portion proximally. 


Claim 10-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuluage (‘729, above) in view of Yarnall et al (US 2016/0170035). Zuluage fails to disclose or teach the use of a gamma probe with collimator and radiation sensor, nor the timer module to measure the duration of such device in a procedure. Finally Zuluage fails to mention the indicator of 1st time use of the device with an optical, auditory, or haptic indicator. Attention is hereby directed to the teaching reference to Yarnall et al which expressly discloses a gamma probe for radiation sensing (0032, 0037) wherein the device includes a timer (0052-0053, 0044) as well as optical, auditory, or haptic indicator to produce a first-time use signal (0003, 0041-0042). It would have been obvious to one of ordinary skill in the art at the time of . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuluage (‘729, above) in view of Lane et al (US 2008/0080593). Zuluage discloses what is listed above, but fails to disclose a display device for displaying data associated with the controls.  Attention is hereby directed to Lane et al which expressly teaches such a display (18) with a probe and transparent cover system (0004, 0013) such that the display of data and controls of the device is enabled in a sterile environment (0048). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lane et al with those of Zuluage in order to provide display feedback during a sterile diagnostic procedure. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuluage (‘729, above) in view of Johnson (US 2018/0055596). Zuluage discloses and teaches the system outlined above, but fails to expressly teach an illumination system for illuminating an incision which is controlled by controls of the sterile device. Attention is hereby directed to the teaching reference to Johnson which specifically discloses and teaches the use of a light system capable of illuminating into an incision where the device is inserted (0032 for controls, 0034, abs, 0003, 0053 for illumination system). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the illumination system of Johnson (including teaching of disposable, one-time-use devices (0034)) with the system of Zuluage for the purpose of sterile, single use guidance of illumination during an interrogation of a surgical site (0032, Zuluage).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuluage (‘729, above) in view of Reicher (US 2011/0071362). Zuluage discloses and teaches a system and method for measurement described above, but not of RFID tag stimulation or RF signal reception via an antenna. Attention is directed to the teaching reference to Reicher which expressly teaches a sterile probe (0015) including an antenna for sending RF signals and receiving such signals from an RFID tag placed in a patient (0022, location marking). It would have been obvious to one of ordinary skill to have utilized such RFID feedback system of Reicher with the system of Zuluage for the purpose of maintaining sterility during an RFID location procedure (Zuluage, 0032).

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. Applicant has argued that the reference of record fails to disclose or teach the inclusion of inwardly protruding projection elements configured to actuate controls of the device/probe through the shell casing. Examiner respectfully disagrees and has provided above the appropriate portions of Zuluage which disclose and specifically recite that the projection elements of Zuluage including a cover sleeve which has a radially inwardly extending ridge-like switch actuation bar (with multiple ends and contact points) such that the switch can be utilized to operate the controls which are on the control interface structure through the shell/casing. And while Zuluage does not specifically recite that these are “projections”, they are specifically recited as projecting inward, and perform the same function of activating the controls to allow for operation through the shell casing. Similarly, the recitation of newly added claim 21 recites the projections including “rings” without qualification, and to which Zuluage discloses and teaches the switch actuation bar to include the capability to project radially inwardly in order to close the contact circuit between the switch elements and the control elements located through the cover/casing (0076). The cross-sectional area of each point/location of a projection element of Zuluage (the contact points of each switch bar end), radially allow for actuation through the exoshell to the controls inside/through the shell. For this reason it is believed the rejection is proper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793